Citation Nr: 0939880	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
legs.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic bronchitis with asthma.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
laryngitis, nasopharygitis with residual grippe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in December 2006 at the San Juan RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection to 
arthritis of both legs and to reopen claims of entitlement to 
service connection for chronic bronchitis with asthma and 
laryngitis, nasopharyngitis with residual grippe.

A review of the claims folder reveals that the Veteran was 
granted Social Security Administration (SSA) Disability 
Insurance benefits.  However, the records regarding this 
award of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt 
was made to obtain the Veteran's complete SSA record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Therefore, this 
appeal must be remanded to obtain the Veteran's complete SSA 
record.

Review of the claims folder reveals that the Veteran has 
reported that he has been treated for his conditions at the 
Rodriguez Hospital and Damas Hospital in Puerto Rico.  There 
is no indication in the claims folder that any attempt has 
been made to obtain the records of the Veteran's treatment 
from the Rodriguez Hospital or Damas Hospital in Puerto Rico.  
As indicated above, VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
As such, the claims must be remanded for attempts to obtain 
and associate these records with the claims folder can be 
made.

The record shows that the RO, in March 1953 and October 1978 
rating decisions, denied service connection for chronic 
bronchitis with asthma and laryngitis, nasopharygitis with 
residual grippe finding that the Veteran's chronic bronchitis 
with asthma was not related to or aggravated by the Veteran's 
active service and that there was no evidence of any 
laryngitis, nasopharygitis with residual grippe upon current 
examination, respectively.  During the course of this appeal, 
the Veteran was not provided a notice letter informing him of 
the bases for the prior denial and the evidence needed to 
reopen this claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As such, these issues must, unfortunately, be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior denials (March 1953 and October 
1978) and indicate what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient. 

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Rodriguez 
Hospital and Damas Hospital in Puerto 
Rico.  Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


